ACCEPTED
                                                                                         01-15-00470-cv
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   11/9/2015 5:11:59 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                         NO. 01-15-00470-CV
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                           In The First Court of Appeals            HOUSTON, TEXAS
                                  Houston, Texas                11/9/2015 5:11:59 PM
                                                                CHRISTOPHER A. PRINE
                                                                        Clerk


                             DANIEL LEON STEIN,
                                  Appellant,

                                         V.


                      JOHN REGER and SHU W. REGER,
                               Appellees.


                      On Appeal from the 281st District Court
                               Harris County, Texas
                        Trial Court Cause No. 2014-25605


        UNOPPOSED THIRD MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLANT’S BRIEF



TO THE HONORABLE COURT OF APPEALS:

      Appellant, Daniel Leon Stein, files this unopposed third motion for extension

of time to file his brief, under Texas Rules of Appellate Procedure 38.6(d) and

10.5(b)(1):

                                A. INTRODUCTION.

      1.      This is an appeal from a summary judgment.

      2.      Appellant’s brief is currently due November 9, 2015.
      3.    This Court ordered the parties to mediation. Though the case has not

            settled yet, the parties are in good faith negotiations, and expect the

            matter to be resolved soon.

      4.    Appellant has sought and received two thirty day extensions.

      5.    This motion seeks an additional time of 30 days, up to and including

December 9, 2015.

                          B. BASES FOR EXTENSIONS.

      6.    In addition to attempting to prepare the brief in this case, Mr. Kelly has

been working on the following deadlines:

      *     Prepared a brief in New Hampshire Insurance Company v. Candis

            Mora, el al., Cause No. 01-15-00406-CV, in the First Court of Appeals,

            Houston, Texas, filed on October 22, 2015;

      *     Preparing a response and for a hearing on a motion to compel in Carolyn

            Jodel Trotter v. River City Bus Company, LLC, River City Coaches, Inc.

            and Maclovio Adams, Jr., Cause No. 2014-CI-10152, in the 45th

            Judicial District Court, Bexar County, San Antonio, on November 10,

            2015;

      *     Preparing for a response to emergency motion in Carolyn P. Austin v.

            Coface Seguro De Credito Mexico, S.A. DE C.V., et al., Cause No. 01-

            15-00760-CV, in the First Court of Appeals, Houston, Texas;
      *     Preparing a brief on the merits in Brenda Ponce and Ricco Gonzalez, as

            Natural Parents, Next Friends and Legal Guardians of E.G., a minor v.

            Memorial Hermann Health System d/b/a Memorial Hermann Memorial

            City Hospital, Cause No. 15-0042, in the Supreme Court of Texas, due

            on November 12, 2015; and

      *     Preparing for hearing on a motion for new trial/ motion for

            reconsideration of summary judgment in Carto Properties, LLC, Jen

            Marie Rau, Individually, Key Maps, Inc. and The Jen Marie Rau Life

            Insurance v. Briar Capital, L.P., et al., Cause No. 2015-09664, in the

            11th Judicial District Court, Harris County, on November 16, 2015.

                                   C. PRAYER.

      7.    Therefore, appellant asks that the Court grant his request for an

extension of 30 days to file his brief, or up to and including December 9, 2015.

                                             Respectfully submitted,

                                             KELLY, DURHAM & PITTARD, L.L.P.

                                      By:    /s/ Peter M. Kelly
                                             Peter M. Kelly (Lead Counsel)
                                             State Bar No. 00791011
                                             1005 Heights Boulevard
                                             Houston, Texas 77008
                                             Telephone: 713.529.0048
                                             Facsimile: 713.529.2498
                                             Email: pkelly@texasappeals.com
                                           THE LEON LAW FIRM, P.C.

                                    By:    /s/ Carlos Leon
                                           Carlos A. Leon
                                           State Bar No.00794157
                                           Piero A. Garcia
                                           State Bar No.24090112
                                           Comerica Bank Building
                                           One Sugar Creek Center Blvd., Ste. 980
                                           Telephone: 281.980.4529
                                           Facsimile: 281.980.4530

                                           Counsel for Appellant
                                           Daniel Leon Stein




                        CERTIFICATE OF CONFERENCE

     I, Peter M. Kelly, certify that I have conferred with opposing counsel, and
Robert Browning does not oppose this request for an extension of time.



                                           /s/ Peter M. Kelly
                                           Peter M. Kelly
                         CERTIFICATE OF COMPLIANCE

      Relying on the word count function in the word processing software used to
produce this document, I certify that the number of words in this motion (excluding
any caption, signature, proof of service, and certificate of compliance) is 378.

      This motion complies with the typeface requirements of TRAP 9 because:

            WordPerfect X6 in 14-point Aldine401 BT.




                                            /s/ Peter M. Kelly
                                            Peter M. Kelly
                         CERTIFICATE OF SERVICE

      A true and correct copy of this Unopposed Motion for Extension has been
forwarded to all counsel of record on November 9, 2015, as follows:


Kenneth G. Engerrand (Lead Counsel)
Robert M. Browning
James L. Silliman
BROWN SIMS, P.C.
1177 West Loop South, Tenth Floor
Houston, Texas 77027-9007
kengerrand@brownsims.com
rbrowning@brownsims.com
jsilliman@brownsims.com

Counsel for Appellees John Reger and Shu W. Reger




                                         /s/ Peter M. Kelly
                                         Peter M. Kelly